Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The terminal disclaimer filed on 3/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,278,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The drawings and specification filed on 3/9/22 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 26 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ton 2006/0111771.

Regarding claim 26 Ton teaches a prosthesis retaining assembly for securing an implantable prosthesis to a catheter assembly, the prosthesis retaining assembly comprising: 
 	a first member (174) including, 
 	a central longitudinal axis (along the length of 174), 
 	a first member retaining slot (166) configured to retain a portion of the prosthesis (82), the first member retaining slot being configured to retain a portion of the prosthesis such that when the portion of the prosthesis is retained within the first member retaining slot longitudinal movement of the 
 	a second member (170) positioned within the first member, the second member being rotatable [0108] relative to the first member between 
 	a first position (170) at which a portion of the second member is positioned adjacent to and obstructs a portion of the inner opening of the retaining slot preventing the portion of the prosthesis retained within the retaining slot from exiting the inner opening of the retaining slot in a radially inward direction towards the central longitudinal axis; This merely states the prosthesis may not move radially inward.
 	a second position at which the portion of the second member is rotated [0108] relative to the retaining slot such that the portion of the prosthesis can pass through the inner opening of the retaining slot in a radially outward direction away from the central longitudinal axis.  This merely states the prosthesis may expand outwardly.
 	Ton teaches where the second member is radially within the retaining slot and always obstructs the prosthesis from moving radially inward.  The second member is rotatable.  Ton teaches where the prosthesis may always move radially outward from the second member.  Applicant has not claimed that these positions ever require both situations to not both be true.  

Allowable Subject Matter
Claims 37-43 are allowed.
Claims 27-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. 
Regarding claim 26, Applicant argues “the prior art fails to Ton fails to teach the first position, a portion of the second member obstructs the inner opening of the retaining slot preventing the portion of the prosthesis retained within the retaining slot from exiting the inner opening of the retaining slot in a radially inward direction towards the central longitudinal axis. In the second position, the portion of the second member is rotated relative to the retaining slot such that the portion of the prosthesis can pass through the inner opening of the retaining slot in a radially outward direction away from the central longitudinal axis. Ton does not disclose or suggest such a device”.  Ton teaches where the second member is radially within the retaining slot and always obstructs the prosthesis from moving radially inward.  The second member is rotatable.  Ton teaches where the prosthesis may always move radially outward from the second member.  Applicant has not claimed that these positions ever require both situations to not both be true.  Ton never permits the prosthesis to radially go inward, Applicant has not claimed the prosthesis ever moves radially inward.  Applicant argues on page 3 “Applicant believes there are two options for such a relationship, and in either option, at least one of the claimed features is missing.” – Examiner disagrees, both scenarios are true all the time in Ton.  Were Applicant to claim that either was not true in the other position, Ton would not anticipate the claim.  Ton teaches the second member is rotatable relative to the first member [0108].
Applicant argues the related case 13/114,826 already addressed this point, however the claims are not the same.  The claims in the present case are broader.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/18/22